PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/606,850
Filing Date: 21 Oct 2019
Appellant(s): Lindoff et al.



__________________
L. SCOTT BLOEBAUM
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument 
 	Appellants argue on  page 7 of the  Appeal Brief:  “The Obviousness Rejections of Independent Claims 27 and 37 are Erroneous”. Here, also page 7, Appellants argue “3GPP and Alvarino do not disclose ‘obtaining system deployment information’ in response to the specific conditions recited in claims 27 and 37 .”
The portion of claims 27 and 37 Appellant refers disclose the following or (alternative) conditions:
1. “in response to either of the following conditions, obtaining system deployment information for F1 (carrier frequency):  when no synchronization signal is detected on F1, or 
2. when a synchronization signal is detected on F1 but a connection establishment to an access node associated with the detected synchronization signal is unsuccessful”.
 	Here, examination utilized primary reference 3GPP TSG-RAN WG4 Meeting NB-IoT, Jan. 20-22, 2016, pages 1-6, (Hereinafter ‘3GPP’) to teach the first limitation of the ‘or’ conditional statement.  Specifically 3GPP discloses item 1 above.
For completeness, examination relied on secondary reference Rico Alvarino et al. (US 2017/0311250 A1) (Hereinafter ‘Rico Alvarino’) to teach the second limitation of the ‘or’ condition. Specifically Rico Alvarino discloses item 2 above.
 	Appellants more specifically contend a. 3GPP does not disclose ‘obtaining system deployment information’ in response to the first condition (Appeal page 8).
 	Regarding the first limitation of the ‘or condition’, 3GPP discloses 
in response to either of the following conditions, obtaining system deployment information for F1 (first carrier frequency):  when no synchronization signal is detected on F1 (defined by Appellant specification as first carrier frequency of first particular network).
 	3GPP teaches “in response to either of the following conditions, obtaining system deployment information for F1” because the objective of 3GPP primary reference is “cell detection” for NB-IOT deployment modes of operation; “Stand-alone”, “Guard band operation” and “In-band Operation” (see page 2, Discussion item 2,) utilizing “use case[s] under consideration” (4th paragraph page 3) listed in bullet points on the middle of page 3 below 4th paragraph.  Those “use case[s]” include “change in radio environment”, “serving cell is no longer …even available”, “drift in UE frequency”, “car is moving, leading to a change in radio environment, and loss of former serving cell”, “power on and error cases”.  
	The above “use case[s] under consideration”, means the teachings of 3GPP document apply to named use cases. In other words, the teachings of the 3GPP document are for the named use cases. Specifically, the use cases name each relate to no synchronization signal is detected on F1 (F1 is defined by Appellant as first carrier frequency of first particular network, i.e. serving network). Here see page 3, paragraphs 4-7,  if the “serving cell is no longer …even available”, “car is moving …loss of former serving cell”, here,  no synchronization signal is detected on F1.
Specifically the “use cases” of page 3, paragraphs 4-7, describe the use cases where the disclosure of 3GPP is applied. Here, the “use case[s]” are examples where there is no synchronization signal on F1 because there is no signal or loss of signal. The 3GPP “use case[s]” mirror the given scenarios in Appellant’s written description where there is no synchronization wakes up in a new cell” (see Appellant’s instant page 8, lines 12-15), “scenarios using nomadic mobility” (see Appellant’s instant page 2, lines 25-28) and “path loss” (Appellant’s instant page 2, line 1), i.e. signal loss.  
Listing of 3GPP relevant use cases where there is no synchronization signal because:
1. “[S]erving cell no longer … even available”, this would mean the first carrier frequency (f1), that frequency from the serving cell, is not being received or detected by the radio terminal/mobile device.
2. “[C]ar is moving, leading to a change in radio environment and possibly loss of former serving cell”, therefore, f1 from the first/original serving cell is not no longer detected.
3. “[P]ower-on”, paragraph 7, page 3 meaning the device was previous off.
4. “[D]rift in UE frequency source”, meaning, the source/first frequency is not, i.e. f1, is not communicating frequency because the radio station has drifted onto an adjacent channel. 
5. “[S]erving cell is not available”, this would mean the first carrier frequency, that frequency from the serving cell is not being received by the radio terminal/mobile device.
See attachment of relevant portion of 3GPP, page 3, paragraphs 4-7 describing relevant use case scenarios where no synchronization signal would be detected on f1:

    PNG
    media_image2.png
    263
    763
    media_image2.png
    Greyscale

th paragraph on page 3) explicitly name scenarios where no synchronization signal is detected and apply to ‘Cell selection Steps for NB-IoT’ on page 4 of 3GPP.
 	On page 4, 3GPP discloses a list of steps for cell selection that includes the following;

    PNG
    media_image3.png
    134
    347
    media_image3.png
    Greyscale
 
 	Here, the fourth step includes ‘reception of necessary system information’. The top of second paragraph, page 4, specifically discloses “detecting” “guard band and stand-alone deployment” and “in-band deployment. ” as part of the cell detection/selection process. Here, that system deployment information is the operation deployment modes of “guard band deployment”, “stand-alone deployment” and “in-band deployment”.  3GPP further states the “UE could obtain information regarding the deployment scenario – either from NB-MIB of the detected cell”. 
The above citation of 3GPP is relevant because the instant application of Lindoff et al.
discloses: 
[0041] …the system deployment information, i.e. the operation mode information (operationModeInfo) may be determined from the MIB-NB,
 [0046] states “the system deployment information may be related to whether the first RAT is deployed in any one of: [0047] (a) a standalone operation, wherein carrier frequencies of the first RAT are independent of a second RAT; [0048] (b) a guard band operation, wherein carrier frequencies of the first RAT are in a guard band of a second RAT; [0049] (c) an in-band operation, wherein carrier frequencies of the first RAT are within bandwidth of a second RAT.”
stand-alone deployment” and “in-band deployment”.  All of which have also
	Bottom, Page 9 of Appeal brief, contends “b. Alvarino does not disclose ‘obtaining system deployment information’ in response to the second condition. ”
 	The second ‘or’ condition, “when a synchronization signal is detected on F1 but a connection establishment to an access node associated with the detected synchronization signal is unsuccessful” is taught by Rico Alvarino.  See claim mapping below.
 	Here, Rico Alvarino discloses  ‘in response to…, obtaining system deployment information for F1 (see [0064] “after determining the deployment type”, if deployment type is determined, i.e. in-band, guard-band, standalone then synchronization is detected as those features are part of synchronization) is determined then synchronization signal is detected): when a synchronization signal is detected on F1 (see “synchronization signals for cell acquisition”, “cell acquisition procedure using a synchronization” [0005], [0006] [0010], [0026], [0062], [0064], [0066], inter alia) but a connection establishment to an access node associated with the detected synchronization signal is unsuccessful ([0005], discloses the harmful effects of “low signal to noise ratio (SNR)” on “cell acquisition” which is notoriously known to result in longer scanning times and reduced/unavailable  connectivity)’.

 	Additionally, it is notable that both Rico Alvarino and Appellant’s written description relate to preserving battery life by reducing long scanning times where noise is an issue. 
See instant application:
[0005] ….Due to the enhanced coverage support for NB-IoT, the carriers of a cell may be well buried in thermal noise, and therefore a long scanning, e.g. in minutes, might be needed per carrier the device is scanning on. 
[0006] Hence, in order to reduce the battery consumption in such nomadic mobility scenarios for NB-IoT devices, there is a need for an efficient cell scanning method and apparatus to reduce average scanning time for the NB-IoT devices. 
In Secondary Reference Rico Alvarino 
[0004] Longer cell acquisition times may decrease device performance and in low signal to noise ratio (SNR) environments, communication between the mobile device and the base station may be deleteriously affected.
[0038] “Using the obtained system information, a wireless device may reduce the cell acquisition time for the first wireless protocol type allowing for better performance and longer battery life”. 
 	Here, Rico Alvarino and Appellant’s claims/written description are directed to reduction cell acquisition/scanning times for the result of improving battery life in times where low signal to noise may be a factor.  It is well established that low signal to noise has a harmful effect including reducing signal throughput or eliminating signal throughput altogether. 
C. The Obviousness Rejections of the Dependent Claims are Erroneous”
1. Appellants argue Sikri does not disclose the additional features of dependent claims 30-31 and 40-41.
 	Regarding claims 31 and 41, Sikri (US 9,258,413 B1) discloses system deployment information is hard-coded or pre-programmed in the wireless communications device (Col. 18, lines 55-65, the features of the invention can be implemented as electronic hardware and this would entail being hard-coded).
 	Here, the invention of Sikri includes elements of system deployment information see in-band signaling. Appellants specification paragraph [0013] defines system deployment information as including in-band signaling. 
Claim rejections for dependent 30, 40 have hereby been withdrawn.

2. 3GPP does not disclose the additional features of dependent claims 32 and 42. 
 	Claims 32 and 42 recite, wherein obtaining the system deployment information comprises receiving the system deployment information via a third RAT.
 	Examiner respectfully disagrees. Section “2 Discussion” on page 2, discloses up to four different Radio Access Networks, RAN1, RAN2, RAN3, RAN4. Additionally,  at least three disparate access technologies are incorporated including LTE, GSM, NB-IoT. Therefore, four 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim rejections for dependent 30, 40 have hereby been withdrawn.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KHALID W SHAHEED/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        /Charles Appiah/
Supervisory Patent Examiner, Art Unit 2641

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.